Citation Nr: 9906569	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  95-00 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of a debt stemming from the 
overpayment of improved pension benefits in the calculated 
amount of $32,578.60.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1945 to May 
1947.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1993 decision of the Committee on 
Waivers and Compromises (Committee) of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to waiver of recovery 
of a debt stemming from the overpayment, due to a finding 
that the veteran had acted in bad faith in failing to report 
earned income for himself and his spouse.


REMAND

The United States Court of Veterans Appeals has held that VA 
has a duty to assist veterans in the development of facts 
pertinent to their claims, under 38 U.S.C.A. § 5107(a) (West 
1991) and 38 C.F.R. § 3.103(a) (1998), which requires that VA 
accomplish additional development of the evidence if the 
record currently before it is inadequate.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).

Furthermore, the veteran's representative has objected that 
the RO failed to comply with the requests of the previous 
remand.  Specifically, the veteran's representative has 
demanded that the RO adjudicate the creation and calculation 
and thus the propriety of the veteran's debt as well as issue 
a paid and due audit.  The veteran's representative also 
suggests that VA contact the county clerk in order to obtain 
a divorce decree from the veteran as he did supply the county 
of divorce.  The Board does note that the veteran has stated 
that he does not desire a paid and due audit, however, his 
representative, whose position it is to advise the veteran in 
such matters, has demanded such an audit.  Therefore, in 
compliance with the previous remand and the request of the 
veteran's representative, the Board feels that a paid and due 
audit should be performed.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should contact the county 
clerk of Pinellas County, Florida, and 
request a copy of a divorce decree 
concerning the veteran on March 22, of 
either 1987 or 1988, in Clearwater 
Florida.

2.  The RO should adjudicate and develop 
the issue of whether the creation of the 
overpayment of improved pension benefits 
was proper.  The period during which the 
overpayment was created (including 
beginning and ending dates), the amount 
of the overpayment, and the reason for 
the overpayment must be set forth clearly 
and separately in that determination.

3.  The RO should provide the veteran 
with a paid and due audit of the 
overpayment.

3.  Following completion of the 
foregoing, the RO should review the issue 
on appeal of entitlement to waiver of 
recovery of the overpayment of improved 
pension benefits, to include the 
propriety of the creation and calculation 
of the veteran's debt.  If the decision 
remains adverse to the veteran, in whole 
or in part, he and his representative 
should be furnished a supplemental 
statement of the case and afforded the 
applicable period of time within which to 
respond and to perfect an appeal on the 
issue of the propriety of the creation 
and calculation of the debt.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to cooperate with any requested development may have an 
adverse effect upon his claim.
	(CONTINUED ON NEXT PAGE)





		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -


